DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-20, 22-27 and 29-36 are pending.
Claims 1-17, 21 and 28 are cancelled.
IDS submitted on July 7, 2021 has been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Li Zhang (Reg. No. 70902) on July 21, 2021.

The application has been amended as follows: 18. (Currently Amended) A system, comprising: 
at least one data processor; and
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising:

detecting, based at least on a first temperature measured by a first temperature sensor and a second temperature by a second temperature sensor, an anomalous condition while operating the computer numerically controlled machine to deliver the electromagnetic energy, at least one of the first temperature sensor and the second temperature sensor being configured to measure a temperature of a component of the computer numerically controlled machine; and
responding to the anomalous condition by at least generating an alert, reducing an output of the electromagnetic energy, blocking the electromagnetic energy, reducing a thermal output one or more heat generating components of the computer numerically controlled machine, and/or locking a lid of the computer numerically controlled machine.
19. (Previously Presented) The system of claim 18, wherein the first temperature sensor have at least one of a different orientation and a different location within the computer numerically controlled machine than the second temperature sensor.
20. (Previously Presented) The system of claim 18, wherein the first temperature sensor is configured to measure an ambient temperature, and wherein the second temperature sensor is configured to measure a temperature of a working area within the interior space of the computer numerically controlled machine that contains at least a portion of the material.

22. (Currently Amended) The system of claim 
23. (Currently Amended) The system of claim 
24. (Previously Presented) The system of claim 18, wherein the anomalous condition is detected based at least on a magnitude of a difference between the first temperature and the second temperature.
25. (Previously Presented) The system of claim 18, wherein the executing of the instructions further results in operations comprising:
determining, based at least on the first temperature, a threshold; and
detecting the anomalous condition in response to the second temperature exceeding the threshold. 
26. (Previously Presented) The system of claim 18, wherein the anomalous condition is detected by at least determining whether the first temperature and/or the second temperature correspond to the anomalous condition or a non-anomalous condition.

receiving, from a server, expected sensor data for the computer numerically controlled machine over a course of executing an execution plan, the execution plan describing actions performed by at least one component of the computer numerically controlled machine in order to deliver the electromagnetic energy to the material to cause one or more changes in the material, and the expected sensor data being generated at the server based at least on the execution plan; and
comparing, during the execution of the execution plan, the first temperature and/or the second temperature with the expected sensor data; and
detecting, based at least on the comparison indicating a deviation from the expected sensor data, the anomalous condition.
28. (Canceled) 
29. (Previously Presented) The system of claim 18, wherein the at least one data processor and the at least one memory comprises a controller disposed at the computer numerically controlled machine.
30. (Previously Presented) The system of claim 18, wherein the at least one data processor and the at least one memory comprises a computer communicatively coupled with the computer numerically controlled machine via wired network and/or a wireless network.

32. (Previously Presented) The system of claim 18, wherein the computer numerically controlled machine includes a motion sensor configured to determine a positon of at least one component of the computer numerically controlled machine, and wherein the anomalous condition is further detected based on the positon of the at least one component of the computer numerically controlled machine. 
33. (Previously Presented) The system of claim 18, wherein the computer numerically controlled machine includes a pressure sensor configured to measure an air pressure within the interior space of the computer numerically controlled machine, and wherein the anomalous condition is further detected based on the air pressure within the interior space of the computer numerically controlled machine.
34. (Previously Presented) The system of claim 18, wherein the computer numerically controlled machine includes a smoke sensor configured to measure a quantity of smoke present within the interior space of the computer numerically controlled machine, and wherein the anomalous condition is further detected based on the quantity of smoke present within the interior space of the computer numerically controlled machine.
35. (Currently Amended) A computer-implemented method, comprising:

detecting, based at least on a first temperature measured by a first temperature sensor and a second temperature by a second temperature sensor, an anomalous condition while operating the computer numerically controlled machine to deliver the electromagnetic energy, at least one of the first temperature sensor and the second temperature sensor being configured to measure a temperature of a component of the computer numerically controlled machine; and
responding to the anomalous condition by at least generating an alert, reducing an output of the electromagnetic energy, blocking the electromagnetic energy, reducing a thermal output one or more heat generating components of the computer numerically controlled machine, and/or locking a lid of the computer numerically controlled machine.
36. (Currently Amended) A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:
operating a computer numerically controlled machine to deliver an electromagnetic energy to a material at least partially disposed within an interior space of the computer numerically controlled machine; [[and]]
detecting, based at least on a first temperature measured by a first temperature sensor and a second temperature by a second temperature sensor, an anomalous condition while operating the computer numerically controlled machine to deliver the electromagnetic energy, at least one of the first temperature sensor and the second temperature sensor being configured to measure a temperature of a component of the computer numerically controlled machine; and
responding to the anomalous condition by at least generating an alert, reducing an output of the electromagnetic energy, blocking the electromagnetic energy, reducing a thermal output one or more heat generating components of the computer numerically controlled machine, and/or locking a lid of the computer numerically controlled machine.


Examiner’s Statement of Reason for Allowance
Claims 18-20, 22-27 and 29-36 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Mori et al. (USPGPUB 2012/0035745) discloses a processing information acquisition system in a processing machine which feeds a processing point energy or material, the processing information acquisition system provided with a position information acquisition unit which acquires position information of a feed unit of energy or material, a feed rate control unit which receives a feed condition command of energy or material, converts the feed condition command to a control command which controls a feed of energy or material, Garaas et al (USPGPUB 2014/0330424) discloses a method controls a machine with redundant actuators according to pattern of disconnected contours, wherein the machine includes redundant actuators by first generating a set of initial trajectories from the pattern, and Di Cairano et al. (USPPUB 2015/0158121) disclosed a method controls an operation of a laser processing machine with redundant actuators including a first actuator and a second 
Claim 18, operating a computer numerically controlled machine to deliver an electromagnetic energy to a material at least partially disposed within an interior space of the computer numerically controlled machine; 
detecting, based at least on a first temperature measured by a first temperature sensor and a second temperature by a second temperature sensor, an anomalous condition while operating the computer numerically controlled machine to deliver the electromagnetic energy, at least one of the first temperature sensor and the second temperature sensor being configured to measure a temperature of a component of the computer numerically controlled machine; and
responding to the anomalous condition by at least generating an alert, reducing an output of the electromagnetic energy, blocking the electromagnetic energy, reducing a thermal output one or more heat generating components of the computer numerically controlled machine, and/or locking a lid of the computer numerically controlled machine.

detecting, based at least on a first temperature measured by a first temperature sensor and a second temperature by a second temperature sensor, an anomalous condition while operating the computer numerically controlled machine to deliver the electromagnetic energy, at least one of the first temperature sensor and the second temperature sensor being configured to measure a temperature of a component of the computer numerically controlled machine; and
responding to the anomalous condition by at least generating an alert, reducing an output of the electromagnetic energy, blocking the electromagnetic energy, reducing a thermal output one or more heat generating components of the computer numerically controlled machine, and/or locking a lid of the computer numerically controlled machine.
Claim 36, operating a computer numerically controlled machine to deliver an electromagnetic energy to a material at least partially disposed within an interior space of the computer numerically controlled machine; 
detecting, based at least on a first temperature measured by a first temperature sensor and a second temperature by a second temperature sensor, an anomalous condition while operating the computer numerically controlled machine to deliver the electromagnetic energy, at least one of the first temperature sensor and the second temperature sensor being configured to measure a temperature of a component of the computer numerically controlled machine; and

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119